This latter administrator cannot plead anything to the suit; and as to the former administrators, they cannot now plead the repeal of their letters of administration. They should have done so at the first term after the repeal; but several terms of this Court have intervened since the repeal, and they now come too late.
The plaintiff produced an account stated and signed by one of the former administrators, and insisted that by act of 1786, ch. 4, sec. 3, he was entitled to interest on the balance of the account from the time of its being signed; and to this, upon argument, the Court assented, saying the act of one shall bind both. And the plaintiff had a verdict accordingly.
Cited: Puffer v. Lucas, 101 N.C. 285.
(105)